Citation Nr: 1532492	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation for degenerative joint disease of the thoracic spine with low back pain/ strain in excess of 20 percent prior to September 25, 2010, and of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel





INTRODUCTION

The Veteran had active duty for training from March 1973 to September 1973 and had active service from January 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The Board notes that in a July 2014 statement, the Veteran raised the issues of service connection for hepatitis B, hepatitis C, and neurobehavioral effects associated with Camp Lejeune to include depression, adjustment disorder, and mood disorder.  As these issues have not yet been adjudicated by the AOJ, they are referred back for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected degenerative joint disease of the thoracic spine with low back pain/ strain.  Neurological abnormalities related to a spine disability are considered part of a claim for a higher evaluation.  The Veteran has reported neurological symptoms in the lower extremities.  Specifically, the Veteran has been examined in July 2009 and in September 2010 regarding his service-connected degenerative joint disease of the thoracic spine with low back pain/ strain.  During the 2010 VA examination, the Veteran described having radiating pain down both legs with weakness in both legs and numbness in both feet.  Upon examination, the examiner stated that the Veteran has diminished sensation over the L5-S1 dermatomes bilaterally.   

As provided in Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Veteran has reported neurological symptoms of the lower extremities related to his lower back disability.  However, neither VA examiner has indicated whether the Veteran's service-connected spine disability includes any neurological manifestations and/or whether a separate neurological disorder may be attributed to the Veteran's service connected spine disability.  The Board notes that in a November 2009 VA treatment report, it was stated that there was no evidence of nerve entrapment by MRI, and that the etiology of his leg pain was unclear.  

Accordingly, a review of the record demonstrates that no definitive diagnosis has been made with respect to the neurological symptoms in the Veteran's lower extremities.  Thus, there remain questions as to diagnosis and etiology of the Veteran's lower extremity neurological complaints. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195(1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a new VA examination should therefore be accomplished in order to address these outstanding questions with respect to the cause and extent of any neurological manifestations.   

Additionally, the Veteran's most recent VA treatment records also need to be obtained to further assist in making the necessary determinations.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folders the Veteran's VA treatment records dated since January 2010, to include those VA records from the Memphis VAMC.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the thoracic spine with low back pain/ strain.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a.  Offer specific findings as to the range of motion of the spine, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins. 

b.  Identify all impairments associated with the Veteran's degenerative joint disease of the thoracic spine with low back pain/ strain, including any associated neurological impairment, specifically commenting on complaints of bilateral leg radiating pain and weakness and bilateral foot numbness.  The examiner should clearly report the extent of the Veteran's neurological disability in accordance with VA rating criteria, to include noting which nerve is affected and describing the symptoms as mild, moderate, or severe.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




